Title: Thomas Jefferson to Mathew Carey, 13 October 1815
From: Jefferson, Thomas
To: Carey, Mathew


          
            Dear Sir
            Monticello Oct. 13. 15.
          
          I thank you for the copy of the 6th edition of your Olive branch, which you have been so good as to send me. I am glad to see that it grows in size and demand: and in compliance with the invitation of your printed letter of the 4th inst. which is also recieved, I will notice a circumstance in your Appendix which may be worthy of correction in the new edition proposed. in page 400. the introduction of the conscription into France is ascribed to Bonaparte. this however is not correct. it was instituted there by the republican government before Bonaparte’s name was known. the exact date of it I do not recollect, whether under the Committee of safety or their successors the Directory. this however you can ascertain by turning to histories which I have not an opportunity of doing. he found the conscription ready established to his hand, and conquered the world with it. and his ultimate failure was from the abuse of it, having the whole of the youth of France being killed up, and the defence of the country left to their old men, who being inadequate to it, they are  now suffering under the yoke of conquest. convinced myself that the classification of our militia according to ages, the ascribing to each class it’s proper sphere of duty, and giving the government compleat command of it’s service, with the addition proposed by Colo Secretary Monroe of sectional divisions, each to keep a man constantly in the regular lines, as was the law of this state in the revolutionary war, is the only means by which a country, with our constitution, can ever be defended in war, I think it all important to remove every prejudice which stands in it’s way. among other federal artifices in the same style, the ascription of this institution to Bonaparte (whose name is so justly detested by every friend to the liberty of man, and independance of nations) has been too successfully used to prevent this only measure of salvation to our country, and it’s republican constitution. I salute you with esteem and respect
          Th: Jefferson
        